internal_revenue_service number release date index number -------------------------- ------------------------------- ---------------------------- ------------------------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ------------------------ refer reply to cc fip b03 plr-115093-15 date date legend taxpayer company firm state date date date date date date date -------------------------------------------------------- --------------------------------------------------------- --------------------------- -------------- --------------------------- ------------------------ ------------------ ---------------------- -------------------- ---------------------------- --------------------- dear ------------------ this ruling responds to a letter dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election plr-115093-15 under sec_856 of the internal_revenue_code to be treated as a real_estate_investment_trust reit for the taxable_year ended date facts taxpayer is a state corporation that was organized on date as a wholly owned subsidiary of company taxpayer is engaged in the ownership acquisition and leasing of healthcare-related properties taxpayer generates revenue primarily by leasing healthcare-related properties to healthcare operators under triple-net leases on date company separated its healthcare and real_estate businesses into two independent publicly traded companies the separation was accomplished through the distribution of all of the outstanding shares of common_stock of taxpayer to company stockholders on a pro_rata basis taxpayer holds substantially_all of the real_property that was previously owned by company taxpayer intended to elect to be treated as a reit under sec_856 beginning with its first taxable_year ended date firm was engaged by taxpayer to provide tax_return compliance services to taxpayer for taxpayer’s taxable_year ended date including the preparation of taxpayer’s form 1120-reit u s income_tax return for real_estate_investment_trusts various state_income_tax returns and applications for extensions of time to file such returns on date firm delivered to taxpayer’s chief financial officer officer various income_tax return extension forms for the taxable_year ended date with related filing and tax payment instructions including form_7004 application_for automatic 6-month extension of time to file certain business income_tax information and other returns officer was responsible for filing these extensions and making any required_payments on behalf of taxpayer officer failed to file taxpayer’s form_7004 by the due_date of date because of an inadvertent oversight on or about date officer discovered his failure_to_file taxpayer’s form_7004 while reviewing extension forms and payment vouchers for taxpayer’s state_income_tax returns because form_7004 was not timely filed the deadline for filing taxpayer’s federal_income_tax return on which taxpayer’s reit election was to be made was not extended from date to date firm advised taxpayer to request an extension of time under sec_301_9100-1 to elect to be treated as a reit for the taxable_year ended date taxpayer anticipates filing the form 1120-reit on or before date taxpayer makes the following additional representations plr-115093-15 the request for relief was filed by taxpayer before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election taxpayer is not using hindsight in requesting relief no specific facts have changed since the due_date for making the election that makes this election advantageous to taxpayer the period of limitations on assessment under sec_6501 has not expired for taxpayer for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed affidavits on behalf of taxpayer have been provided with the submission as required by sec_301_9100-3 law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such an election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1_856-2 of the income_tax regulations the election shall be made by the trust by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to mean an election whose due_date is prescribed by a regulation or plr-115093-15 a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed of the required election but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit for the tax_year ended on date plr-115093-15 taxpayer is granted a period of time not to exceed calendar days from the date of this letter to make the election this ruling is limited to the timeliness of the filing of taxpayer's election under sec_856 this ruling's application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ k scott brown branch chief branch office of the associate chief_counsel financial institutions products
